Citation Nr: 1733069	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  12-02 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating prior to July 27, 2015, and in excess of 10 percent thereafter for service-connected bilateral hearing loss.

2.  Entitlement to a rating in excess of 30 percent for service-connected coronary artery disease (heart) status post coronary artery bypass and graft (CABG).

3.  Entitlement to a rating in excess of 20 percent for service-connected right leg venous insufficiency (circulation problems, spider veins, and foot pain) associated with coronary artery disease (heart) status post coronary artery bypass and graft (CABG).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1963 to April 1966.

This appeal comes to the Board of Veterans' Appeals (Board) from September 2010 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In May 2011, the Veteran filed a notice of disagreement (NOD) with the September 2010 and December 2010 rating decisions.  A statement of the case (SOC), issued in December 2011, encompassed all matters currently on appeal, as well as an additional issue of entitlement to service connection for left leg circulation problems (spider veins and foot pain) as secondary to the service-connected disability coronary artery disease (heart) status post coronary artery bypass and graft (CABG).  However, in the Veteran's January 2012 VA Form 9, substantive appeal, he limited his appeal to the matters currently before the Board.  Hence, the matter of service connection for left leg circulation problems is not before the Board.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302 -20.304 (2016). 

In an August 2015 rating decision, the RO increased the evaluation for the Veteran's bilateral hearing loss from 0 percent to 10 percent, effective July 27, 2015 (date of examination).  The Veteran has not expressed satisfaction with the ratings assigned for either of the "stages" on appeal; therefore, the issue has been characterized to reflect that staged ratings are assigned, and that both remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In the January 2016 VA 646 Statement of Accredited Representative, the representative argued that the Veteran contended "his hearing loss should be rated at a higher evaluation with an earlier effective date prior to July 27, 2015."  To the extent this statement may be understood as a claim for an effective date earlier than July 27, 2015, for the 10 percent rating assigned for the Veteran's bilateral hearing loss, the Board notes that the issue currently on appeal is one for higher ratings for bilateral hearing loss.  As explained above, the Board has thus characterized the appeal as one for a compensable rating prior to July 27, 2015, and in excess of 10 percent thereafter for bilateral hearing loss, rather than as an earlier effective date claim.  Notably, the Veteran is not prejudiced by this interpretation of his claim, as it is favorable to him.

The issues of entitlement to a rating in excess of 30 percent for coronary artery disease (heart) status post coronary artery bypass and graft (CABG) and entitlement to a rating in excess of 20 percent for right leg venous insufficiency (circulation problems, spider veins, and foot pain) associated with coronary artery disease (heart) status post coronary artery bypass and graft (CABG) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to July 27, 2015, the Veteran's hearing acuity was no greater than Level I in the right ear and Level I in the left ear. 

2.  For the period after July 27, 2015, the Veteran's hearing acuity was no worse than Level III in the right ear and Level IV in the left ear. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the appeal period prior to July 27, 2015 for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.383, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).  

2.  The criteria for a rating in excess of 10 percent for the appeal period after July 27, 2015 for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.383, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assis

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

As the rating decision on appeal granted service connection for bilateral hearing loss and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A December 2011 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137  (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran was afforded a VA audiological evaluation in August 2010 and July 2015.  The Veteran argued that the hearing evaluations did not adequately assess his hearing loss in that he is not able to hear conversations in crowds and restaurants.  However, as explained further below, the VA audiologists did describe the Veteran's functional effects caused by the hearing disability in the reports.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  These audiological evaluations are also adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they described the claimed disability in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).  

As it stands, the record includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. §  3.159(c)(4) (2016).  The Board will address the merits of the claim.

II.  Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earnings capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate diagnostic codes identify the various disabilities.
When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § (2016). 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999). 
After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appropriate disability rating for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85 (2016).  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater.  Another occurs when the puretone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86 (a)(b) (2016).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  Also, when the veteran is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to provisions of § 3.8 of this chapter.  38 C.F.R. § 4.85(f) (2016).  A 10 percent rating is warranted for unilateral service-connected hearing loss when hearing acuity in the service connected ear is Level X or Level XI.  38 C.F.R. § 4.85, Table VII.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Here, the Veteran's bilateral hearing loss has been evaluated at 0 percent prior to July 27, 2015, and 10 percent from that date.  The only audiometry conducted during these periods of the appeal were the August 2010 VA audiological evaluation and the July 2015 VA audiological evaluation.  

On August 2010 VA audiological evaluation, puretone thresholds, in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
35
85
LEFT
5
35
25
50
80

The average puretone threshold was 36.25 decibels in the right ear and 47.5 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  

On July 27, 2015 VA audiological evaluation, puretone thresholds, in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
55
90
LEFT
15
35
25
60
95

The average puretone threshold was 41.25 decibels in the right ear and 53.75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 78 percent in the right ear and 78 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  

For the period prior to July 27, 2015, the Board concludes that a compensable rating is not warranted.  At the August 2010 VA audiological evaluation, the average puretone threshold was 36.25 decibels in the right ear and 47.5 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  Such hearing acuity constitutes Level I hearing in the right ear and Level I hearing in the left ear.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 0 percent rating under Diagnostic Code 6100.  As the preponderance of the evidence is against finding that the criteria for a compensable disability rating have been met or more nearly approximated, the benefit of doubt doctrine is not for application.  38 C.F.R. §§ 4.3, 4.7 (2016).  

For the period from July 27, 2015, the Board concludes that a rating in excess of 10 percent is not warranted.  At the July 27, 2015 VA audiological evaluation, the average puretone threshold was 41.25 decibels in the right ear and 53.75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 78 percent in the right ear and 78 percent in the left ear.  Such hearing acuity constitutes Level III hearing in the right ear and Level IV hearing in the left ear.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 10 percent rating under Diagnostic Code 6100.  As the preponderance of the evidence is against finding that the criteria for a rating in excess of 10 percent have been met or more nearly approximated, the benefit of doubt doctrine is not for application.  38 C.F.R. §§ 4.3, 4.7 (2016).  
Furthermore, in considering these audiological evaluations, it has not been shown that any of these evaluations demonstrated an exceptional pattern of hearing that would warrant rating the disability under the alternate criteria in Table VIA.  As such, the 0 percent rating for the period prior to July 27, 2015, and the 10 percent rating for the period from July 27, 2015 for the Veteran's hearing loss encompasses the greatest level of hearing impairment shown.

The Board has also considered the Veteran's lay statements and reports of hearing loss for both periods on appeal.  Notably, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), it was the holding of the United States Court of Appeals for Veterans Claims (Court) that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, in the August 2010 VA audiological evaluation, it was noted that the Veteran reported having trouble hearing high pitches and could not hear ambulances.  He also reported having trouble hearing television and hearing background noises.  The VA audiologist noted that the effect of the condition of the claimant's usual occupation was having trouble hearing customers at his bike shop.  In the July 2015 VA audiological evaluation, it was noted that the Veteran had trouble hearing in any background noise and could not hear sirens coming until they were close.  The VA audiologist noted that the Veteran's hearing loss impacted his ordinary conditions of daily life and ability to work.  

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, in this case, while the Veteran is competent to report observable symptoms of his hearing loss, such as difficulty understanding speech, he is not competent to report that his hearing acuity is of sufficient severity to warrant a certain percent evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1377; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Moreover, to the extent that the Veteran argues that the difficulties he experiences due to his hearing loss are not contemplated by the ratings currently assigned, the holding in Doucette v. Shulkin, 28 Vet. App. 366 (2017), clearly states that difficulty in understanding speech or hearing sounds in various contexts are contemplated by the schedular criteria and therefore such manifestations of hearing loss are not for extraschedular consideration.  

While the Board is sympathetic to the Veteran's assertions that he has difficulty hearing, the VA rating criteria are definitive and provide for a precise result based on audiometric test results.  His subjective report of difficulty hearing under situational circumstances unfortunately cannot be the basis for an evaluative rating.  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.

In sum, the Board finds that for the period prior to July 27, 2015 and thereafter, the results of the August 2010 and July 2015 VA audiological evaluations are more probative than the lay evidence.  Therefore, a compensable rating for the period prior to July 27, 2015, and a rating in excess of 10 percent for the appeal period from July 27, 2015, is not warranted.  


ORDER

A compensable rating prior to July 27, 2015, for service-connected bilateral hearing loss is denied.  

A rating in excess of 10 percent from July 27, 2015, for service-connected bilateral hearing loss is denied.






REMAND

Coronary Artery Disease

Private treatment records showed that the Veteran had a coronary artery bypass and graft in 1995.  The Veteran complained of chest pain and that he had been on medication for many years.  The Veteran was afforded a VA examination for his heart condition in March 2010 and July 2015.  The March 2010 VA examination showed that the Veteran did not have congestive heart failure or pulmonary hypertension.  The Veteran's heart rhythm was regular and he did not have abnormal breathing sounds.  A stress test revealed METs level of 8.  On the July 2015 VA examination, it was reported that the Veteran had to take continuous medication for his heart condition.  The Veteran did not have congestive heart failure or heart valve conditions.  His heart rate was normal and his blood pressure was 130/60.  A stress level test revealed METs level 7-10, which was found to be consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging (6mph).  

In the January 2016 VA 646 Statement of Accredited Representative, it was argued that the Veteran's coronary artery disease had worsened.  The Veteran's representative noted that the Veteran was admitted for three days at Conroe Regional Hospital in October 2015.  Accordingly, a remand is necessary to arrange for a new VA examination to determine the current severity of the Veteran's coronary artery disease status post coronary artery bypass and graft (CABG).  38 C.F.R. § 3.327 (2016); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Also, a remand is warranted to obtain the medical records from when the Veteran was hospitalized at Conroe Regional Hospital, as these medical records are not of record in the claims file.  

Right Leg Venous Insufficiency

The Veteran's medical records showed that he had a history of right leg swelling after his coronary artery bypass graft.  During a private treatment examination in September 2013, the Veteran reported bulging veins, skin discoloration, and leg pain with swelling, which was aggravated with prolonged standing.  An ultrasound revealed severe venous insufficiency. 

Additionally, the Veteran was afforded VA examinations in November 2010 and July 2015.  In the November 2010 VA examination report, the Veteran reported that he had pain and swelling in his right leg since surgery.  The Veteran had been wearing support hose and taking medication for his pain.  The pain increased upon standing.  Upon examination, the Veteran had multiple tiny spider veins around his ankle and foot and he had swelling.  During his July 2015 VA examination, the Veteran reported that he had aching and fatigue in his right leg after prolonged walking or standing.  

In the January 2016 VA 646 Statement of Accredited Representative, it was argued that the Veteran's right leg venous insufficiency had worsened and his pain did not cease even with medication.  Accordingly, a remand is necessary to arrange for a new VA examination to determine the current severity of the Veteran's right leg venous insufficiency.  38 C.F.R. § 3.327 (2016); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he has received for his service-connected coronary artery disease and right leg venous insufficiency, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation. 

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran, to specifically include October 2015 treatment records from Conroe Regional Hospital concerning the Veteran's coronary artery disease. 
If unable to obtain these records, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e) (2016).  

2.  After the above development has been completed, schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected coronary artery disease (heart) status post coronary artery bypass and graft.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with eth claims file and to comment on the severity of the Veteran's service-connected coronary artery disease (heart) status post coronary artery bypass and graft.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the applicable criteria, 38 C.F.R. § 4.104, Diagnostic Code 7005.  The examiner must explain the rationale for all opinions given.  If he or she is unable to provide any opinion sought, it must be so noted for the record, and the reason therefore explained.  

3.  Next, schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected right leg venous insufficiency (circulation problems, spider veins, and foot pain) associated with coronary artery disease (heart) status post coronary artery bypass and graft.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with eth claims file and to comment on the severity of the Veteran's service-connected coronary artery disease (heart) status post coronary artery bypass and graft.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the applicable criteria, 38 C.F.R. § 4.104, Diagnostic Codes 7199-7120.  The examiner must explain the rationale for all opinions given.  If he or she is unable to provide any opinion sought, it must be so noted for the record, and the reason therefore explained.

4.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above and re-adjudicate the appeal.  If any of the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


